Name: Commission Regulation (EC) No 315/2002 of 20 February 2002 on the survey of prices of fresh or chilled sheep carcasses on representative markets in the Community
 Type: Regulation
 Subject Matter: animal product;  foodstuff;  prices;  trade policy
 Date Published: nan

 Avis juridique important|32002R0315Commission Regulation (EC) No 315/2002 of 20 February 2002 on the survey of prices of fresh or chilled sheep carcasses on representative markets in the Community Official Journal L 050 , 21/02/2002 P. 0047 - 0048Commission Regulation (EC) No 315/2002of 20 February 2002on the survey of prices of fresh or chilled sheep carcasses on representative markets in the CommunityTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2529/2001 of 19 December 2001 on the common organisation of the market in sheepmeat and goatmeat(1), and in particular Articles 20 and 24 thereof,Whereas:(1) Regulation (EC) No 2529/2001 sets up a new system of premia to replace the system set out in Council Regulation (EC) No 2467/98 of 3 November 1998 on the common organisation of the market in sheepmeat and goatmeat(2), as amended by Regulation (EC) No 1669/2000(3). In order to take into account the new arrangements and in the interests of clarity it is necessary to establish new rules to replace those set out in Commission Regulation (EEC) No 1481/86 of 15 May 1986 on the determination of prices of fresh or chilled lamb carcasses on representative Community markets and the survey of prices of certain other qualities of sheep carcasses in the Community(4), as last amended by Regulation (EC) No 2877/2000(5).(2) Pursuant to Article 20 of Regulation (EC) No 2529/2001, Member States shall record prices of ovine animals and of meat of ovine animals. The rules for the application of price reporting should therefore be fixed.(3) The prices shall be those recorded on the representative market or markets of each Member State for the various categories of fresh or chilled sheep carcasses. Moreover, where there is more than one representative market in a Member State the arithmetical or, if necessary, the weighted average of quotations recorded on these markets should be taken.(4) The prices recorded on the market shall be based on the prices, excluding value added tax, of carcasses, but with no deductions authorised in respect of other charges. Market prices should be recorded in respect of the "carcass weight" as defined in Commission Decision 94/434/EC of 30 May 1994 laying down detailed rules for the application of Council Directive 93/25/EEC as regards the statistical surveys to be carried out by Member States on sheep and goat population and production(6), as last amended by Decision 1999/47/EC(7). However, it should be permitted that this definition be not used in the case of carcasses of young lambs weighing between 9 and 16 kilograms, so that market practices, whereby whole carcasses marketed with head and offals command a greater commercial value, can be taken into account.(5) In certain Member States prices relate to prices for live animals. These prices should then be converted by means of appropriate coefficients. However, in regions where the individual assessment of live animals is carried out in order to estimate carcass weight the conversion may be based on that assessment.(6) In order to explain the basis on which Member States compile prices, they should notify the Commission with regard to the representative markets chosen and the categories of carcasses and the weighting or relative importance of those elements used for the calculation of the prices.(7) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sheep and Goats,HAS ADOPTED THIS REGULATION:Article 11. Member States whose sheep meat production exceeds 200 tonnes per year shall communicate to the Commission, each Thursday at the latest, the prices of fresh or chilled carcasses of lambs and ewes.2. The prices shall be those recorded in the quotation areas referred to in Article 12 of Regulation (EC) No 2529/2001 of Member States that fulfil the requirements set out in paragraph 1. They shall be wholesale prices recorded by those Member States on the representative market or markets during the week preceding the week in which the information is given. The representative market or markets shall be determined by the Member States mentioned above. The prices shall be calculated on the basis of market prices, ex value added tax.Article 21. Market prices shall be recorded in respect of the "carcass weight" within the meaning of Decision 94/434/EC.Where prices are recorded according to different categories of carcass the price on the representative market shall be equal to the average, weighted by coefficients fixed by Member States to reflect the relative importance of each category, of the prices recorded for the said categories during a seven-day period at the wholesale stage.2. In the case of lamb carcasses weighing up to 16 kilograms, and in accordance with normal commercial practice, prices may be recorded before evisceration and removal of the head.Where prices are recorded on a liveweight basis, the prices per kilogram liveweight shall be divided by a maximum conversion coefficient of 0,5. However, where normal practice is to include head and offals with the carcass, for lambs weighing up to 28 kilograms liveweight the Member States may fix a higher coefficient.In regions where price recording is based on the individual assessment of the weight of lamb carcasses, the conversion shall be based on that assessment.Article 31. Where markets are held more than once during the seven-day period referred to in Article 2(1), the price of each category shall be the arithmetical average of the quotations recorded during each market.2. Where there are several representative markets in a quotation area the price for that quotation area shall be the average of the prices recorded on the said markets, weighted by coefficients fixed by the Member States to reflect the relative importance of each market or of each category.3. However, where no information is available the prices on the representative markets of that Member State shall be determined by reference in particular to the last prices known.Article 4Member States shall notify the Commission by 1 March 2002 of:(a) the representative markets of each quotation area;(b) the categories of lamb carcasses;(c) the weighting and conversion coefficients referred to in Articles 2 and 3.Member States shall notify the Commission of any changes in the arrangements within a period of one month after any such changes.Article 5Regulation (EEC) No 1481/86 is hereby repealed.Article 6This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 20 February 2002.For the CommissionFranz FischlerMember of the Commission(1) OJ L 341, 22.12.2001, p. 3.(2) OJ L 312, 20.11.1998, p. 1.(3) OJ L 193, 29.7.2000, p. 8.(4) OJ L 130, 16.5.1986, p. 12.(5) OJ L 333, 29.12.2000, p. 57.(6) OJ L 179, 13.7.1994, p. 33.(7) OJ L 15, 20.1.1999, p. 10.